DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a CON of PCT/JP2018/016479, filed on 04/23/2018, which is entitled to and claims the benefit of priority of JP Patent App. No. 2017-091393, filed 05/01/2017. The preliminary amendment filed on 09/17/2019 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1-13 with traverse in the reply filed on 02/07/2022 is acknowledged. The traversal is on the ground that it would not be unduly burdensome for the Examiner to search and examine both groups of claims (i.e., claims 14-16). This is not found persuasive because the claims are directed to different inventions, and the inventions of claim 26 has acquired a separate status in the art due to its recognized divergent subject matter as stated in the restriction requirement of 01/13/2022, and furthermore the invention requires a different field of search, for example, searching different classes/subclasses or electronic resources, or employing different search queries and as such examination of both sets of claims would necessarily be different. Examination and prosecution of two different inventions would in fact pose an undue burden on the Examiner. The restriction requirement is still deemed proper and is therefore made FINAL. 
4.	Claims 1-16 are pending. Claims 1-13 are under examination on the merits. Claims 14-16 are withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statement submitted on 09/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
6.	The drawings are received on 09/17/2019. These drawings are acceptable.
Priority
7.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed 04/23/2018.  It is noted, however, that applicant has not filed a certified copy of the application PCT/JP2018/016479 as required by 35 U.S.C. 119(b).

Specification

8.	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  Correction is required. See MPEP § 608.01(b).

Claim Objections
9.	Claims 2-13 are objected to because of the following informalities: It is suggested that “Claim x, wherein" (all occurrences) be deleted and "claim x, wherein" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

10.	Claim 5 is objected to because of the following informalities: It is suggested that “mixture is carried out in the further presence of" be deleted and "mixture is further carried out in the presence of " be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



12.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the term “the silicon compound and the silica precursor ” in line 10. There are insufficient antecedent basis for these limitations in the claim. Claims 2-13 being depended on claim 1 are rejected as well. 
For the purpose of examination against the prior art, claim 1 is construed to recite “the at least one silicon compound and the at least one silica precursor”. 


13.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 recites the term “the supernatant is removed and the sediment is recovered” in line 18. There are insufficient antecedent basis for these limitations in the claim. 
For the purpose of examination against the prior art, claim 3 is construed to recite “a supernatant is removed and a sediment is recovered”. 

14.	Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 4-5 recite the term “the silica precursor ” in lines 21, and 22, respectively. There are insufficient antecedent basis for these limitations in the claims. 
For the purpose of examination against the prior art, claims 4-5 are construed to recite “ the at least one silica precursor”. 

For the purpose of examination against the prior art, claim 8 is construed to recite “the at least one silicon compound”. 


16.	Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term "type" in claims 9-10 is a relative term which renders the claim indefinite. The term "type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what rutile "type" is intended to convey. The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite, see Ex parte Copenhaver, 109 USPQ 1 18 (Bd. App. 1955). See also MPEP 2173.05 (B) (e).

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

18.	Claims 1-4, 6-7, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ariga et al. (JP 2004-043764 A, machine translation, hereinafter “”764”) in view of Matsumura et al. (JP 2006-008428 A, machine translation, hereinafter “”428”)

Regarding claims 1,4,6-7:  “764 teaches a method for producing lanthanum hexaboride-containing composite particles (Page 6/21, [0015]), which comprises: reacting at least one silica precursor selected from the group consisting of a tetraalkysilicate, its hydrolysate and its condensate (Page 7/21, [0024]; Page 12/21, [0058]) in the presence of lanthanum hexaboride particles, a base such as ammonia having a boiling point of at most 200°C, water and an organic solvent to obtain a first reaction mixture (Page 12/21, [0058]), and reacting the first reaction mixture with at least one silicon compound (Page 10/21, [0038]) selected from the group consisting of an amino-modified silicone, an alkylsilane and an aminosilane, or with the at least one silicon compound and the at least one silica precursor to obtain a second reaction mixture containing lanthanum hexaboride-containing composite particles (Page 12/21, [0043]),
“746 does not expressly teach the at least one silica precursor selected from the group consisting of a tetraalkoxysilane, its hydrolysate and its condensate.
However, “428 teaches the particle surface of the 6 boride particles is coated with (B) a silicone-based water repellent agent (Page 10/26, [0011]) such as a tetraalkoxysilane such as tetraethoxysilane (Page 12/26, [0023]), or a partial hydrolysate in the presence of an organic or inorganic acid (Page 9/24, [0008]) and its condensate (Page 11/26, [0017]; Page 12/26, [0023]-[0024]) with benefit of providing a particle surface of a particle is coated with a silicone water repellent, and water resistance, particularly, long-term stability thereof is improved (Page 7/26, [0001]). Alternatively, the coating 6 boride particles are mixed with a thermoplastic resin, a thermosetting resin, an elastomer, and a raw material of a fiber, when applied onto a substrate 
In an analogous art of a method for producing lanthanum hexaboride-containing composite particles, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the at least one silica precursor by ”764 so as to include the at least one silica precursor selected from the group consisting of a tetraalkoxysilane, its hydrolysate and its condensate as taught by “428, and would have been motivated to do so with reasonable expectation that this would result in providing a particle surface of a particle is coated with a silicone water repellent, and water resistance, particularly, long-term stability thereof is improved (Page 7/26, [0001]). Alternatively, the coating 6 boride particles are mixed with a thermoplastic resin, a thermosetting resin, an elastomer, and a raw material of a fiber, when applied onto a substrate such as an optical member, a film, or the like as a coating agent, a sealant, or the like, an excellent water resistance, dispersibility, transparency, infrared shielding property, and particularly, stable water resistance for a long period of time is provided as suggested  by “428 (Page 10/26, [0010]). 

	Regarding claim 2: “764 teaches the method for producing lanthanum hexaboride-containing composite particles (Page 6/21, [0015]), wherein after the second reaction mixture is obtained, the second reaction mixture is dried to recover the lanthanum hexaboride-containing composite particles (Page 11/21, [0046]). 

	Regarding claim 3: “764 teaches the method for producing lanthanum hexaboride-containing composite particles (Page 6/21, [0015]), wherein the second reaction mixture is a dispersion having the lanthanum hexaboride-containing composite particles dispersed in an organic solvent, and the second reaction mixture is subjected to centrifugal separation, a 
	
Regarding claim 11: “764 teaches the method for producing lanthanum hexaboride-containing composite particles (Page 6/21, [0015]), wherein the base having a boiling point of at most 200°C is ammonia (Page 9/21, [0036]; Page 12/21, [0058]). 

	Regarding claim 12: “764 teaches the method for producing lanthanum hexaboride-containing composite particles (Page 6/21, [0015]), wherein the base having a boiling point of at most 200°C is present in an amount such that pH at the time of the reaction to obtain the first reaction mixture is from 8.0 to 12.0 such as ammonia having pH 11-13 (Page 12/21, [0058]). 

	Regarding claim 13: “764 teaches the method for producing lanthanum hexaboride-containing composite particles (Page 6/21, [0015]), wherein the average primary particle size of the lanthanum hexaboride-containing composite particles is from 10 to 1,000 nm (Page 8/21, [0033]). 

19.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ariga et al. (JP 2004-043764 A, machine translation, hereinafter “”764”) in view of Matsumura et al. (JP 2006-008428 A, machine translation, hereinafter “”428”) as applied to claim 1 above, and further in view of Fujita et al. (US Pub. No. 2006/0009559, hereinafter “”559”).

Regarding claim 5: The disclosure of ”764 in view of “428 is adequately set forth in paragraph 18 above and is incorporated herein by reference. ”764 in view of “428 does not expressly teach the reaction of the at least one silica precursor to obtain the first reaction mixture is further carried out in the presence of zirconium oxide particles.

In an analogous art of a lanthanum hexaboride-containing composite particles, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the reaction mixture of lanthanum hexaboride by ”764 so as to include the reaction mixture of lanthanum hexaboride is further carried out in the presence of zirconium oxide particles as taught by “559, and would have been motivated to do so with reasonable expectation that this would result in providing a dispersion of fine lanthanum hexaboride particles (Page 5, [0048]) in which can stand uniformly dispersed in the resin as suggested by “559 (Page 5, [0051]). 

20.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ariga et al. (JP 2004-043764 A, machine translation, hereinafter “”764”) in view of Matsumura et al. (JP 2006-008428 A, machine translation, hereinafter “”428”) as applied to claim 1 above, and further in view of Takarada et al. (US Pat. No. 5,767,219, hereinafter “”219”) as further evidenced by Nakamura et al. (US Pub No. 2015/0361242 A1, hereinafter “”242”). 

	Regarding claims 8-10: The disclosure of ”764 in view of “428 is adequately set forth in paragraph 18 above and is incorporated herein by reference. ”764 in view of “428 does not expressly teach the at least one silicon compound is an amino-modified silicone, wherein the amino-modified silicone is a side-chain type amino-modified silicone, a dual-end type amino-modified silicone, a single-end type amino-modified silicone or a side-chain dual-end type amino-modified silicone and , wherein the amino-modified silicone is a side-chain type amino-
	However, “219 teaches that is well known, diorganopolysiloxane oils or so-called silicone oils in general have excellent heat resistance and exhibit good releasability so that they are widely used as a mold release agent on metal molds in the molding process of various kinds of thermoplastic and thermosetting resins and rubbers and as a surface release agent on toner particles used in electrophotographic copying and printing machines. Besides the diorganopolysiloxane oils, e.g., dimethylpolysiloxane oils, amino-modified or polyether-modified diorganopolysiloxanes are widely used in molding compositions based on epoxy resins, polystyrene resins, ABS resins and the like as an additive ingredient such as a stress reducing agent, internal mold release agent, impact strength improver or antistatic agent (Col. 1, lines 15-28). As further evidenced, “242 has recognized that the surface of particles of can be made water repellent and/or oil repellent by an organic matter to improve the dispersion stability and durability in the dispersion medium with use of the organic matter including dimethyl polysiloxane, methylhydrogenpolysiloxane and other silicone compounds (Page 3, [0033]-[0034]). 
In an analogous art of  particles surface treatment, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the at least one silicon compound by ”764 so as to include the amino-modified silicone is a side-chain type amino-modified silicone as taught by “219, and would have been motivated to do so with reasonable expectation that this would result in providing surface modified particles (i.e., water repellent and/or oil repellent by an organic matter to improve the dispersion stability and durability in the dispersion medium) with excellent heat resistance and exhibit good releasability as suggested by “219 (Col. 1, lines 15-28).


Examiner Information
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571).  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/03/2022